EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. James Blaufuss on 29 December 2021.
The application has been amended as follows: 

7. (Currently Amended)  The method of claim 1, wherein the set fuel-efficient idle speed is between 750-850 RPM, the method comprising increasing the engine idle speed to at least 

10. (Currently Amended)  The method of claim 7, comprising increasing the engine idle speed to at least 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, the combination including the combination of increasing the engine idle speed and modulating the exhaust valve opening timing increasing the idling exhaust flow rate by at least 30% and increasing the idling engine outlet temperature by at least 25°C in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  The a method of increasing heat output of an idling diesel engine [14] to improve a rate of heating of a below optimal temperature emission regulating aftertreatment system [20], wherein the diesel engine [14] has a set fuel-efficient idle speed (“idle speed;” claim 4) and a set fuel-efficient idle exhaust valve opening timing, the diesel engine [14] having an idling exhaust flow rate, an idling engine out exhaust temperature and an idling intake manifold pressure each corresponding to the fuel-efficient idle speed and exhaust valve opening timing, the method comprising: increasing the engine idle speed above the set fuel-efficient idle speed (“increasing engine idle speed;” claim 4); and modulating the idling exhaust valve opening timing (“changing exhaust valve events;” claim 1 and “modified exhaust valve events;” claim 4) away from the set fuel-efficient idle exhaust valve opening timing; wherein the combination of increasing the engine idle speed and modulating the exhaust valve opening timing increases the idling engine outlet temperature (“control the emitted exhaust temperature at or above the desired exhaust gas temperature;” claim 4) (paragraphs 0013-0014, 0026, 0029-0032, Figure 1, and claims 1 and 4; wherein it is inherent that the set idle speed and exhaust valve timing affect the exhaust flow rate, exhaust temperature, and intake manifold pressure).  However, Warner neither discloses nor renders obvious the combination of increasing the engine idle speed and modulating the exhaust valve opening timing increasing the idling exhaust flow rate by at least 30%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Zeng et al. (US 2015/0322879 A1), Ramappan et al. (US 2016/0123200 A1), Iihoshi et al. (US 2008/0086257 A1), Nedorezov et al. (US 2011/0103272 A1), and Kaneko (US 2017/0122139 A1).  Although it does not constitute prior art, also see Vos (UTILIZING VALVETRAIN FLEXIBILITY TO INFLUENCE GAS EXCHANGE AND REDUCE RELIANCE ON EXHAUST MANIFOLD PRESSURE CONTROL FOR EFFICIENT DIESEL ENGINE OPERATION) as related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AUDREY B. WALTER/           Primary Examiner, Art Unit 3746